Citation Nr: 0404485	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  95-05 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.  He died in September 1990.  The appellant is 
the veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) most recently from the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board remanded this case in August 1997.  While this case 
was on remand the RO granted service connection for 
degenerative joint disease of the lumbar spine with right 
lower extremity weakness for accrued benefits purposes.  

In September 1999, the Board denied entitlement to dependency 
and indemnity compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002), service 
connection for a seizure disorder for accrued benefits 
purposes, and service connection for the cause of the 
veteran's death.  The appellant brought an appeal of this 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  

At the CAVC, the VA Office of the General Counsel and the 
veteran's private attorney sought vacatur of the September 
1999 Board decision in part, dismissing the issue of 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151.  The CAVC granted the request in September 2000 and 
remanded the case to the Board.

In April 2001, the Board remanded the issues of entitlement 
to service connection for a seizure disorder for accrued 
benefits purposes and service connection for the cause of the 
veteran's death to the RO for additional development and 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  

In January 2002 the RO granted service connection for a 
seizure disorder for accrued benefits purposes.  In addition, 
the RO granted entitlement to a total disability rating based 
on individual unemployability (TDIU) effective from April 13, 
1988.  Accordingly, the sole issue that remained on appeal 
was entitlement to service connection for the cause of the 
veteran's death.

In April 2003 the motion to advance the appeal on the Board's 
docket was granted by the undersigned Veterans Law Judge.  38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2003).  
Thereafter, the appellant brought an appeal to the CAVC from 
a September 2003 decision wherein the Board denied service 
connection for the cause of the veteran's death.  The CAVC in 
December 2003 vacated the September 2003 Board decision and 
remanded the case for readjudication and the issuance of a 
new decision.   


FINDINGS OF FACT

1.  Service connection has been established for a gunshot 
wound to the right posterior chest, Muscle Group XX with a 
foreign body of L1, degenerative joint disease of the lumbar 
spine and right lower extremity weakness; a seizure disorder; 
a gunshot wound of the right posterior chest with a pleural 
cavity injury; a spastic bladder associated with the gunshot 
wound to the right posterior chest; and shell fragment wound 
residuals of the right hand as of the veteran's death in July 
1990.

2.  The RO has determined that the veteran was entitled to 
receive a TDIU from April 1988.

3.  The certificate of death shows the certified immediate 
cause of death was respiratory arrest due to an overwhelming 
tumor burden (adenocarcinoma of the colon); acute renal 
failure was listed as another significant condition 
contributing to death but not related to the above cause of 
death; no autopsy was performed.

4.  The probative and competent evidence establishes that the 
cause of the veteran's death cannot satisfactorily be 
dissociated from service-connected disability.


CONCLUSION OF LAW

A service-connected disability contributed substantially or 
materially to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310(a), 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records document that the veteran sustained a 
gunshot wound to the right chest and a shell fragment wound 
to the right kidney.  There are volumes of medical records 
variously documenting, in pertinent part, treatment of the 
above-mentioned conditions, pertinently treatment of the 
veteran's degenerative joint disease and seizure disorder.  
Statements from the appellant and her son are on file.

In October 1989 the veteran under went a radical 
prostatectomy for Stage B-2 adenocarcinoma of the prostate.  
In August 1990 he was admitted for increased alkaline 
phosphatase, liver masses, and fever.  It was noted that his 
seizure disorder was treated with Dilantin.  He was found to 
have adenocarcinoma of the colon with liver metastases and 
possible lung metastases.  He was also diagnosed with 
hypertension, adult onset diabetes mellitus, degenerative 
joint disease with lumbar back pain, and a seizure disorder.

A September 1990 discharge summary noted that the veteran had 
a three-month history of gait instability, and that during 
that episode, he was found to have a Dilantin level in the 
"high 20s."  The dosage of Dilantin was decreased with 
resolution of the gait instability.  On physical examination 
it was determined that he was Dilantin toxic.  The dosage of 
Dilantin was decreased and his ataxia improved "remarkably 
with a lower Dilantin level."

The veteran was readmitted in September 1990 for severe right 
upper quadrant pain as well as high, spiking fevers with 
shaking chills.  An ultrasound study revealed liver 
metastasis with a large left lobe metastasis showing necrotic 
changes.  He was also noted on admission to be in new onset 
renal failure with a BUN of 73 and a creatinine of 4.8.  
Creatinine had been ".9 only two or three weeks before 
admission."  He had not urinated for three or four days prior 
to admission.

It was determined that the veteran had end stage 
adenocarcinoma with heavy liver metastasis.  He was also 
found to have acute onset of renal failure.  The renal 
failure was felt to be "multi- factorial, a likely component 
of acute tubular necrosis precipitated by the patient's 
sepsis and long standing pre-renal azotemia."  It was noted 
that the veteran was on several nephrotoxic drugs including 
high dose "non-steroidally in agents."  The veteran grew 
increasingly uremic and "likely circumbed to renal failure 
and sepsis."

The certificate of death had the immediate cause of death as 
respiratory arrest due to an overwhelming tumor burden 
(adenocarcinoma of the colon).  Another significant condition 
contributing to death but not related to the above cause of 
death was acute renal failure.  No autopsy was performed.

In October 2001, a VA specialist in internal medicine opined 
that there was "absolutely no evidence that nonsteroidal 
anti-inflammatory agents caused any form of renal disease, as 
the veteran's renal function was normal up until just prior 
to his death."  


The specialist opined that the likelihood that such 
medications could have independently and coincidentally 
caused the acute renal failure three days prior to the 
veteran's death was "vanishingly small."  The opinion stated 
that it was likely that sepsis was the cause of the renal 
failure and that he would have developed kidney failure even 
if he had not been taking such medications just prior to his 
death.

The specialist continued noting that the veteran had a 
terminal illness, the course of which was not affected by the 
use of nonsteroidal anti-inflammatory medications and that 
there was no indication that his inservice gunshot wound 
caused or contributed to the development of the acute renal 
failure.  

In conclusion the specialist stated that it was not likely 
that the veteran's use of non-steroidal anti-inflammatory 
agents contributed substantially to the renal failure and 
that his seizure disorder, including treatment for it, did 
not cause or contribute to the cause of the veteran's death.

In a March 2002 opinion supplemented with an addendum in 
April 2002, DCR (initials), MD, board certified in 
occupational medicine, opined that the primary cause of death 
was the tumor burden, as listed on the death certificate.  
However, he also opined that "there likely was some 
contribution from the anti-inflammatory medications."  He 
noted that medical records indicated that the veteran had 
pre-renal "acotemia," which could reasonably be associated 
with the anti-inflammatory medications.

Dr. DCR noted the veteran's use of Dilantin for seizures and 
opined that the records demonstrated that he was clearly 
Dilantin toxic.  He noted that this was illustrated by the 
records stipulating that he had ataxia or gait abnormalities 
for a period of several months.  
The physician noted that Dilantin has known liver toxicity 
and that it was "reasonable to presume that some of his liver 
abnormalities and some of his liver's inability to handle 
progressive metabolic abnormalities were diminished as a 
consequence of the use of Dilantin."  Based on this 
presumption, the physician concluded that the use of Dilantin 
was a contributing factor in the veteran's death.

Dr. DCR later acknowledged in the addendum that the veteran's 
colon cancer was so overwhelming that it would have resulted 
in death irrespective of co-existing conditions.  However, he 
further opined that there was a "significant likelihood" that 
his use of anti-inflammatory agents and Dilantin accelerated 
the veteran's death.  He opined that the use of Dilantin 
affected liver and neurological functioning, and that the 
anti-inflammatory agents affected his kidney function.

In February 2003, the Board requested an opinion from an 
independent medical expert (IME).  The Board instructed the 
IME to review the evidence in this case and provide specific 
medical opinions concerning the dispositive issue in this 
case.  The IME certified in the March 2003 opinion that the 
claims folder and the medical literature had been reviewed in 
developing answers to the questions posed by the Board.  
Based on this review, the IME addressed the specific 
questions raised by the Board as follows:

"i. The service-connected conditions that affected vital 
organs included injury to the veteran's lung, his injury to 
his spine with foreign body of L-1 and degenerative joint 
disease of the lumbar spine and right lower extremity 
weakness, and spastic bladder.  These problems did not render 
the veteran materially less capable of resisting the effects 
of his primary cause of death, adenocarcinoma of the colon.

ii. The veteran's primary cause of death was so overwhelming 
that it could be anticipated irrespective of any of the above 
co-existing conditions.  None of his service-connected 
injuries had a material influence in his death.  
While his service-connected back injury was debilitating, it 
did not contribute to the veteran's cause of death.

iii. Neither the use of non-steroidal anti-inflammatory 
agents nor the use of Dilantin for the treatment of service- 
connected conditions was an immediate or underlying cause of 
death."

The IME stated that the primary cause of the veteran's death 
was advanced adenocarcinoma of the colon with extensive 
metastatic liver disease and possible lung metastases.  The 
IME found that the long-standing use of Dilantin did not 
contribute substantially or materially to death.  It was 
noted that the veteran had two episodes of documented 
Dilantin toxicity prior to the diagnosis of colon cancer, 
that both episodes were diagnosed by symptoms of ataxia and 
nystagmus and confirmed when symptoms resolved by lowering 
the dose and elevated Dilantin levels returned to an 
appropriate level.

The IME stated that there was no evidence to suggest that the 
use of Dilantin or even these episodes of Dilantin toxicity 
contributed either substantially or materially to death.  It 
was explained in the opinion explained that while ataxia and 
nystagmus represent the affects of Dilantin on the central 
nervous system (a vital organ), these affects were transient 
and resolved following reduction in dosage, and did not 
render the veteran less capable of resisting the affects of 
his cancer, nor did Dilantin have a material influence in 
accelerating death.

The IME stated that the objective evidence demonstrated that 
the liver disease was the result of cancer and not Dilantin, 
that there was no evidence to support the contention that the 
Dilantin prevented the removal of toxic (unspecified) 
substances in the body and that the veteran had acute renal 
failure that was related to his primary cause of death.

The IME stated that one could speculate as to whether or not 
acute renal failure would have occurred if the veteran had 
not been taking NSAIDS.  However, the IME noted that 
debilitated individuals, especially with liver disease, are 
known risks for ATN and therefore believed the veteran would 
have developed this complication, regardless of the use of 
NSAIDS.  

In summary, the IME stated that the veteran developed 
adenocarcinomna of the prostate in 1988, unrelated either to 
a seizure disorder or use of Dilantin or anti-inflammatory 
drugs.  The prostate cancer never demonstrated evidence of 
metastatic disease and therefore did not contribute to his 
death.  In 1990, he developed adenocarcinoma of the colon 
complicated by extensive metastatic liver disease, which led 
to liver abscess with E. Coli, E. Coli sepsis, renal failure 
and death.  Similarly, neither the Dilantin nor anti-
inflammatory drugs had a material influence in accelerating 
his death, and he died of colon cancer with extensive spread 
of disease.  The IME noted agreement with the opinion of the 
VA specialist in internal medicine.

The appellant referred the IME opinion to Dr. DCR, as the IME 
had referred to the physician's previous opinion.  In the 
July 2003 addendum, Dr. DCR opined that it seemed an unfair 
and biased approach for the IME to attribute the entirety of 
the veteran's liver problems to the colon cancer and 
completely ignore the use of known hepatotoxins (Dilantin and 
anti-inflammatory medications).  

Further the physician stated that the IME opinion lacked 
evidence to support the conclusion of liver toxicity solely 
attributed to cancer and that some of the progressive 
abnormalities associated with liver function could have been 
attributed to known liver toxic medication and this could not 
be discounted by the sudden appearance of liver cancer.  Thus 
Dr. DCR opined that it was not outside the realm of 
possibility that liver toxic medication taken over a 
prolonged period of time altered the veteran's liver function 
to the point where he was no longer able to generate a 
significant "fight" against the effects of adenocarcinoma.  
In sum, he stated it remained his contention that it is 
unreasonable to ignore the chronic use of known hepatotoxic 
substances especially when there is clear evidence of 
toxicity noted in the records and that the IME conclusions 
were biased solely upon unsupported assertions.  

As for the IME statement that there was no reason to believe 
that a person taking anti-inflammatory medication for a many 
years without complication should suddenly develop this 
complication, Dr. DCR stated that this ignored well-
recognized information reported in the medical literature 
that such medications do cause spontaneous complications that 
can lead to death.  Thus the physician concluded that it was 
speculative for the IME to conclude that the veteran would 
have developed renal problems regardless of the use of such 
medications. 

In conclusion Dr. DCR stated that the IME conclusions were 
based on supposition and provide no information to alter his 
previously expressed opinion and that there was simply 
inadequate information to describe the veteran's demise as 
solely related to adenocarcinoma.  He acknowledged there was 
substantial evidence that this disease was a significant 
clinical problem.  The physician stated that it was his 
intent to indicate that the veteran's medications, which had 
been taken for a prolonged period, could certainly have 
speeded this process and contributed to his ultimate demise.


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).

Service connection may be granted for malignant tumor, renal 
failure when manifested to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The provisions of 38 C.F.R. § 3.310(a) provide that 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury, shall be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).

Significantly, the pertinent law provides that, in order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by active service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2003).

General. The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. (b) 
Principal cause of death. 



The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. (c) Contributory cause of death. (1) 
Contributory cause of death is inherently one not related to 
the principal cause.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 



(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

(a) When, in the judgment of the Board, expert medical 
opinion, in addition to that available within the 
Department, is warranted by the medical complexity or 
controversy involved in an appeal case, the Board may secure 
an advisory medical opinion from one or more independent 
medical experts who are not employees of the Department. 

(b) The Secretary shall make necessary arrangements with 
recognized medical schools, universities, or clinics to 
furnish such advisory medical opinions at the request of the 
Chairman of the Board.  Any such arrangement shall provide 
that the actual selection of the expert or experts to give 
the advisory opinion in an individual case shall be made by 
an appropriate official of such institution. 

(c) The Board shall furnish a claimant with notice that an 
advisory medical opinion has been requested under this 
section with respect to the claimant's case and shall 
furnish the claimant with a copy of such opinion when it is 
received by the Board. 38 U.S.C.A. § 7109.





Independent medical expert opinions. When, in the judgment 
of the Board, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or 
more medical experts who are not employees of the Department 
of Veterans Affairs.  

Opinions will be secured, as requested by the Chairman of 
the Board, from recognized medical schools, universities, 
clinics, or medical institutions with which arrangements for 
such opinions have been made by the Secretary of Veterans 
Affairs.  An appropriate official of the institution will 
select the individual expert, or experts, to give an 
opinion.

(e) For purposes of this section, the term ``the Board'' 
includes the Chairman, the Vice Chairman, any Deputy Vice 
Chairman, and any Member of the Board before whom a case is 
pending.  38 C.F.R. § 20.903(d), (e). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999) withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Thereafter, VA published the final regulations implementing 
the VCAA.  The portion of these regulations pertaining to the 
duty to notify and the duty to assist are also effective as 
of the date of the enactment of the VCAA, November 9, 2000.  
See 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) 
(codified generally at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v . Derwinski, 
1 Vet. App. 308, 312-13 (1991).  
The recent decision in Kuzma v. Principi, 341 F.3d 1327, 
1328-29 (Fed. Cir. 2003) did not overrule the application of 
Karnas or Holliday here.  See also VAOPGCPREC 07-2003.

A review of the record shows that VA has made a conscientious 
effort to obtain evidence necessary to substantiate the 
appellant's claim.  For example, the Board remanded this case 
to the RO for additional development of the evidence 
including consideration of the VCAA.  In a May 2001 letter 
the RO advised her of the provisions of the VCAA, the 
evidence necessary to establish entitlement, what had been 
done on her claim, what information or evidence she needed to 
submit and what VA would do to assist her.  

She was advised of evidence she could submit herself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for her.  Such notice sufficiently placed 
the appellant on notice of what evidence could be obtained by 
whom and of her responsibilities if she wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board also finds that all relevant facts have been 
adequately developed to the extent possible; that no further 
assistance to the appellant in developing the facts pertinent 
to her claim is required with the duty to assist under both 
the former law and the new VCAA. 38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159.

In February 2003 the Board requested an IME opinion on the 
issue on appeal pursuant to 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2003).  In March 2003 an advisory medical 
opinion was received from an independent medical expert.  In 
May 2003 the Board provided the appellant's attorney with a 
copy of the advisory medical opinion and the attorney 
submitted a medical opinion that responded to the IME opinion 
and additional argument.  


Cause of Death

The principal cause of death was certified as overwhelming 
tumor burden linked to adenocarcinoma of the colon.  The 
medical opinions of record do not dispute this conclusion nor 
do they provide evidence for service connection for the fatal 
disease process on a direct or presumptive basis.  Indeed, 
the record shows the first evidence of carcinoma with renal 
failure many years following military service and there is no 
competent evidence of a nexus to such service.  Although the 
record indicates that the veteran was found entitled to a 
TDIU rating from 1988, the medical opinions have not related 
any of the underlying service-connected disabilities as 
contributing to his death from the standpoint of the 
debilitation linked to any one of them or collectively. 

The primary arguments are directed to long-term non-steroidal 
medication prescribed for a service-connected back disability 
and Dilantin as contributors to the renal failure.  The 
argument is also made that the liver disease cannot be solely 
attributed to a metastatic process.  As noted previously, no 
autopsy was performed so the medical evaluators have relied 
essentially upon the record and experience in formulating 
their respective opinions.  In essence the Board must 
evaluate opinions from experts for and against the claim who 
formulated opinions that considered relevant records. 

The Board is mindful of the proviso in section 3.312 that 
even where, as here, there is an overwhelming primary cause 
of death consideration shall be given to whether there may be 
a reasonable basis to hold that a service-connected 
disability was of such severity so as to have a material 
influence in accelerating death.  


In support of the appellant's claim her representative 
submitted a statement with summary of the veteran's 
medication record for treatment of service-connected 
disability symptoms from 1983 until his death in 1990; pages 
from Physician's Desk Reference (PDR)(year of edition 
unknown) documenting the veteran's medications as a NSAID and 
articles documenting that such classified medications were 
nephrotoxic.  It is argued that two of the medications the 
veteran took for treatment of service-connected disability 
were toxic to his liver and contributed to the renal failure 
that contributed to his death.

Also submitted were March 2002 and July 2003 opinions from 
Dr. DCR that essentially concurred with the primary cause of 
death but offered a well-reasoned analysis to support the 
conclusion that anti-inflammatory medications made some 
contribution.  He noted that medical records indicated that 
the veteran had pre-renal "acotemia," which could reasonably 
be associated with the anti-inflammatory medications.  In 
addition, the physician opined that the record showed the 
veteran was clearly Dilantin toxic and that it was 
"reasonable to presume that some of his liver abnormalities 
and some of his liver's inability to handle progressive 
metabolic abnormalities were diminished as a consequence of 
the use of Dilantin."  

Dr. DCR later acknowledged that the veteran's colon cancer 
was so overwhelming that it would have resulted in death 
irrespective of co-existing conditions.  However, he further 
opined that there was a "significant likelihood" that his use 
of anti-inflammatory agents and Dilantin accelerated the 
veteran's death, that Dilantin affected liver and 
neurological functioning, and that the anti-inflammatory 
agents affected his kidney function.

Importantly, the Board notes that the veteran's claims file 
including all material submitted by the appellant in support 
of her claim was referred to a VA medical specialist in 
internal medicine for opinion with respect to the issue of 
entitlement to service connection for the cause of the 
veteran's death.

Following a complete review of the record the VA medical 
specialist essentially opined that it is not likely that the 
use of NSAID agents for treatment of the veteran's service- 
connected disability substantially and materially contributed 
to the renal failure that contributed to his death.  
Moreover, it was essentially noted that neither the veteran's 
service-connected seizure disorder nor its treatment caused 
or material or substantially contributed to his death.  Also, 
the VA medical specialist opined that the record failed to 
show that the right kidney injury in service caused or 
materially or substantially contributed to the acute renal 
failure that contributed to the veteran's death.

The IME opined pertinently that the veteran developed 
adenocarcinoma of the colon complicated by extensive 
metastatic liver disease, which led to liver abscess with E. 
Coli, E. Coli sepsis, renal failure and death.  The IME 
concluded that neither the Dilantin nor anti-inflammatory 
drugs had a material influence in accelerating his death, a 
death from colon cancer with extensive spread of disease.

The IME concluded that the veteran's primary cause of death 
was so overwhelming that it could be anticipated irrespective 
of any of the above co-existing conditions and that none of 
his service-connected injuries had a material influence in 
his death. While his service-connected back injury was 
debilitating, it did not contribute to the cause of his 
death.  Thus the IME determined that service-connected 
disabilities did not render the veteran materially less 
capable of resisting the effects of his primary cause of 
death, adenocarcinoma of the colon.  Neither the use of non-
steroidal anti-inflammatory agents nor the use of Dilantin 
for the treatment of service-connected conditions was an 
immediate or underlying cause of death.

In response to the IME opinion, the appellant's expert 
challenged the specific conclusions of the IME opinion 
regarding the influence of hepatotoxic medication the veteran 
was prescribed as a cause of liver problems and that such a 
result was not outside the realm of possibility.  
According to Dr. DCR the IME opinion ignored well-recognized 
information that spontaneous complications from such 
medication could occur in concluding that the long-term use 
without such complications ruled out the possibility of such 
complications.  In sum, the physician challenged the 
conclusion of the IME against a contributory cause of death 
on the basis of an inadequate record and without resorting to 
speculation.  Alternatively, Dr. DCR felt his conclusions 
were within the realm of reasonable medical probability and 
represented a reasonable and fair opinion.

In evaluating the respective opinions, the Board observes 
that both conducted a thorough review of the evidence of 
record and fairly considered the material evidence in the 
veteran's claim. See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).  For the reasons set forth, the Board believes that 
the opinions against the claim do not establish that the 
opinions supporting the claim as speculative.  Apparently 
both sides have a valid basis in medical literature.  See for 
example Davis v. West, 13 Vet. App. 178, 185 (1999). See 
also, Struck v. Brown, 9 Vet. App. 145, 155 (1996).  It is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases.  Boggs v. West, 11 
Vet. App. 334, 344 (1998) (quoting Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

Even though all opinions conclude that the primary cause of 
death was overwhelming and that eventual death was 
anticipated irrespective of coexisting conditions, the 
evidence fails to preponderate against a reasonable 
conclusion that treatment for a service-connected disability 
contributed to the veteran's death in a substantial or 
material fashion.  

The opinions from Dr. DCR are not rebutted by substantial 
evidence.  In fact it appears his contrary opinion is a 
plausible one that is not contracted by specifics but 
minimized with generalities.  



Specifically, Dr. DCR. referred to accepted medical opinion 
of a spontaneous reaction to the type of medication the 
veteran was prescribed and this potential was not addressed 
or acknowledged in either the IME or the earlier VA opinion.  

Thus, the Board does not consider the opinion from the 
independent medical expert who adopted the VA opinion to be 
of greater probative value in this case.  Owens, supra.  

The appellant is entitled to the benefit of the doubt where, 
as here, the Board finds the competent evidence is in 
approximate balance.  The preponderance of the evidence is 
not against the claim of entitlement to service connection 
for the cause of the veteran's death.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

To paraphrase the persuasive reasoning in Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), an accurate determination of 
etiology is not a condition precedent to granting service 
connection; nor is "definite etiology" or "obvious etiology." 
See 38 U.S.C. § 5107(b).  

The IME and earlier VA opinion do not exclude the possibility 
that Dr. DCR suggested regarding the influence of anti-
inflammatory medication.  

The appellant is not required to prove her claim by a 
preponderance of the evidence.  Further, to express the 
question in terms that the evidence favoring the claim must 
outweigh that against the claim is to impose too high a 
burden of proof on the claimant and is not consistent with 
the nonadversarial nature of the claims adjudication process.  
See Nagler v. Derwinski, 1 Vet. App. 297, 301 (1991).  There 
is no requirement that the claimant's evidence outweigh that 
against the claim. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



